Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed February 9, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. There are no copies of the non-patent literature references (and the links no longer work).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For claim 4, “the angled support” lacks antecedent basis.  For claim 6, “top support members” and “column support members” lack antecedent basis.  Please note that these features are first claimed in claim 2, not in claims 4 or 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (5,735,415) in view of Koch, III et al (2011/0068022). Wilson teaches an article of manufacture for providing a column self-supporting shelf (Figs. 2 and 3), the article 5comprises: a center column shelf (32) oriented about a column (14) and resting upon a plurality of support members (18) positioned around the column; the plurality of support members retained against the column extending radially outward and each having an attachment hole (26, top hole) through each support member about a top surface of 10the support members; and a retention strap (28) around the column passing through each of the attachment holes in the support members.  For claim 1, Wilson fails to teach that the column is specifically a lally column.  Koch teaches that a shelf type member (Fig. 20) positioned about a support column (C1), this column could include a lally column (paragraph 0008).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the type of column onto which the shelf article of Wilson is oriented, i.e. attaching it to specifically a lally column, such as is taught by Koch, instead of on the pole presently used, since these pole structures are structurally and functionally equivalent and the shelf article of Wilson would be supported in the exact same manner. The shelf article of Wilson, if used on a lally column, would have an expanded, all year round use in a room of a building.
 	For claim 4, Wilson in view of Koch further teaches that the article of manufacture 30further comprises a second retention strap (28, lower strap) about the lally column and secured to the lally column having a bottom portion of each of the column support members extending below the angle support (20, as best understood) to accept a second retention strap. 
For claim 6, Wilson in view of Koch further teaches that the center lally column shelf (metal; column 3, line 34), the plurality of support members, top support members (upper strap, as best understood, column 3, line 20), and the column support members (lower strap, as best understood, column 3, line 20) are made of a material comprising one of the following: wood, stainless steel, fiberglass, and other metals.  As for the support members, although no material is stated in Wilson, the examiner takes Official notice that metal brackets/support members are well known in the art.  Therefore, it would have been obvious to use metal brackets in the article of Wilson in view of Koch for consistency and strength purposes.
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (5,735,415) in view of Koch, III et al (2011/0068022) as applied to claims 1 and 4 above, and further in view of Gao et al (CN 206669178).  As stated above, Wilson in view of Koch teaches the limitations of claims 1 and 4, including first and second retention straps.  For claims 3 and 5, Wilson in view of Koch fails to teach that the straps are worm-hose screw type clamps; and each of the worm-hose screw type clamps being tightened to hold the plurality of support members against the lally column.    Gao teaches the use of worm-hose screw type clamps as straps (see abstract).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the type of strap used with support members of Wilson in view of Koch, i.e. using worm-hose screw type clamp straps in place of the straps presently used, since these straps are functionally equivalent and either would work equally well with the support members and around the column of Wilson in view of Koch. The worm-hose clamp straps, if used with the article of Wilson in view of Koch,  would provide a tighter hold of the support members around the column.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Lamprey (5,156,096) in view of Koch, III et al (2011/0068022). Wilson teaches an article of manufacture for providing a column self-supporting shelf (Figs. 1, 8 and 9a), the article 5comprises: a center column shelf (3) oriented about a column (2) and resting upon a plurality of support members (4; Fig. 9a) positioned around the column; the plurality of support members retained against the column extending radially outward and each having an attachment hole (18) through each support member about a top surface of 10the support members; and a retention strap (5) around the column passing through each of the attachment holes in the support members.  For claim 1, Lambrey fails to teach that the column is specifically a lally column.  Koch teaches that a shelf type member (Fig. 20) positioned about a support column (C1), this column could include a lally column (paragraph 0008).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the type of column onto which the shelf article of Lamprey is oriented, i.e. attaching it to specifically a lally column, such as is taught by Koch, instead of on the pole presently used, since these pole structures are structurally and functionally equivalent and the shelf article of Lamprey would be supported in the exact same manner. The shelf article of Lamprey, if used on a lally column, would have an expanded, all year round use in a room of a building.
For claim 2, Lamprey in view of Koch further teaches that the plurality of support 15members comprises: the support member having the top surface (surface of 4 under upper rim in Fig. 9a) and a column surface (surface of 4 adjacent side rim in Fig. 9a); the attachment hole about a junction of the top surface and the column surface; a top support member (upper rim) coupled to the top surface running from the column surface outward beyond an end of the top surface; and 20a column support member (inner side rim) is oriented flush against the lally column and coupled to the inward side of the support member while running run parallel to the lally column from the top surface to beyond the bottom of each support member.  
 	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lamprey (5,156,096) in view of Koch, III et al (2011/0068022) as applied to claim 1 above, and further in view of Gao et al (CN 206669178).  As stated above, Lamprey in view of Koch teaches the limitations of claim 1, including a retention strap.  For claim 3, Lamprey in view of Koch fails to teach that the strap is worm-hose screw type clamp; to be tightened to hold the plurality of support members against the lally column.  Gao teaches the use of worm-hose screw type clamps as straps (see abstract).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the type of strap used with support members of Lamprey in view of Koch, i.e. using a worm-hose screw type clamp strap in place of the strap presently used, since these straps are functionally equivalent and either would work equally well with the support members and around the column of Lamprey in view of Koch. The worm-hose clamp strap, if used with the article of Lamprey in view of Koch,  would provide a tighter hold of the support members around the column.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET M WILKENS whose telephone number is 571-272-6869. The examiner can normally be reached Mon thru Thurs 7am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Wilkens
August 11, 2022
						/JANET M WILKENS/                                                                 Primary Examiner, Art Unit 3637